IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-11148
                          Summary Calendar
                         __________________


VICTOR WESS,

                                      Plaintiff-Appellant,

versus

DR. REVELL, Dr.; S.O. GUNTER; COOLBERLEE, Dr.;
MYRICK, RN; FITZGERALD, RN,

                                      Defendants-Appellees.



                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:95-CV-163
                         - - - - - - - - - -
                            June 10, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Regardless whether the plaintiff's "Objections to Magistrate

Judge's Report and Recommendation" are construed as a FED. R. CIV.

P. 59 motion or a motion to amend the complaint, the plaintiff

has failed to allege a violation of 42 U.S.C. § 1983, and the

magistrate judge did not abuse his discretion by dismissing the

suit.    See 28 U.S.C. § 636(c); Macias v. Raul A. (Unknown), Badge

No. 153, 23 F.3d 94, 97 (5th Cir.), cert. denied, 115 S. Ct. 220


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-11148
                               -2-

(1994); Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.

1990); Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539, 546

(5th Cir. 1980), cert. denied, 454 U.S. 927 (1981).

     AFFIRMED.